HEMPHILL, Chief Justice.
In this case the appellant, or plaintiff in error, was trustee for both parties to the record, and had no such interest in the matter in controversy as would authorize him to represent the rights of one in opposition to the claims of the other party. The parties are not properly before the court, and no case is presented for the exercise of appellate jurisdiction. Under such circumstances it would be superfluous to examine into the errors assigned by the plaintiff, as it would not be competent for this tribunal to afford relief against them, if any there might be. It is therefore ordered by the court here, that the writ of error be quashed and the case dismissed.

Dismissed.